     Case 1:17-cv-00074-DMT-CRH Document 123 Filed 09/15/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Diana Nadeau, individually and on behalf   )
of the next-of-kin of John Nadeau,         )
                                           )
              Plaintiff,                   )      ORDER SCHEDULING STATUS
                                           )      CONFERENCE
       vs.                                 )
                                           )
David Shipman, et al.,                     )      Case No. 1:17-cv-074
                                           )
              Defendants.                  )


       The magistrate judge shall hold a status conference with the parties by telephone on

September 16, 2020, at 9:00 AM CDT. To participate in the conference, the parties should dial

(877) 810-9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 15th day of September, 2020.

                                           /s/ Clare R. Hochhalter
                                           Clare R. Hochhalter, Magistrate Judge
                                           United States District Court
